Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Habbecke et al. (USPAPN 2019/0286652) discloses:
a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see para [21], a computer), the method comprising:
extracting a plurality of training feature vectors corresponding to each of a plurality of machine learning models from each validation image from a plurality of machine learning models trained using a plurality of validation images (see para [38], [41]-[43] and fig 2D, block 268 (i.e., a first deep learning model for determining organ information and outputting a first feature vector, and a second deep learning model for determining disease information and outputting a second feature vector) is applied to surgical images 264 that were verified by a filter 266 to generate surgical feature vectors);
extracting from a new image a plurality of new feature vectors corresponding to each of the plurality of machine learning models (see para [42] and [43] and fig 2D, block 268 (i.e., including the first and second deep learning models described above) is also applied to a preoperative image to generate preoperative feature vectors);

However, Habbecke does not disclose selecting a machine learning model and outputting an inference for the new image generated by a selected machine learning model for which a selected new feature vector of the plurality of new feature vectors and a selected training feature vector of the plurality of training feature vectors are most similar. Similar reasons apply to claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668